—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered April 10, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree and attempted assault in the third degree, and placed him with the State Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s course of conduct, including assisting his companions in surrounding the victim, was inconsistent with that of a mere bystander and warranted a reasonable inference of accessorial liability (see, Matter of Taalib B., 273 AD2d 27, lv denied 95 NY2d 764). Concur — Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.